Title: To George Washington from John Henry, 24 February 1795
From: Henry, John
To: Washington, George


        
          Sir.
          Feby 24. 1795. philadelphia
        
        Understanding that Mr William Winder of the State of Maryland has been mentioned as a character qualified to fill one of the vacant offices, and from former intimations, presuming it to be agreeable to the president, to receive information respecting those persons whose names are presented to him, I beg leave to observe; that from my earliest youth, I have had the most intimate knowledge of this Gentlemans life and character, and from the whole of his deportment I believe him to be a man of the strictest honor and honesty.
        He was bread a merchant, and is well skilled in Accounts, has a sound understanding, great Industry and application, and addicted to no dissipation.
        He was employed during the war for several years as one of the Navy board in this City. He was afterwards appointed to settle the Accounts between the State of Delaware and the United States; and in this Business he afforded entire satisfaction. He was again soon appointed to adjust the Accounts between Virginia and North Carolina and the United States, and here I have understood that he discharged his trust with Industry and fidelity.
        Mr Winder is a very modest man, and would with much diffidence engage in any office of high responsibility, altho he might be well qualified to the faithful discharge of its duties.
        The strong habits of Business Industry and punctuality which he possesses, would I humbly apprehend, enable him to discharge the duties of post master General to the satisfaction of the president and the public.
        The president will be pleased to receive the foregoing remarks as coming from a person who is nearly connected with Mr Winder and who may therefore be unduly prejudiced in his favor. I have the honor to be with Sentiments of the highest respect & Esteem yr obt & hble Servt
        
          Jno. Henry
        
      